Exhibit 99.1 Ronald E. Seeholzer Vice President Investor Relations FirstEnergy Corp. 76 S. Main Street Akron, Ohio 44308 (330) 384-5415 April 19, 2011 TO THE INVESTMENT COMMUNITY:1 On April 19, 2011, FirstEnergy Corp. (FirstEnergy) filed an amended Current Report on Form 8-K/A containing unaudited pro forma condensed combined consolidated financial information as of and for the year ended December 31, 2010 for the recently completed merger of FirstEnergy and Allegheny Energy, Inc. (Allegheny).The unaudited pro forma financial information includes adjustments to certain line items from the historical financial statements of FirstEnergy and Allegheny to reflect, among other things, the consummation of the merger, changes in assets and liabilities to record their preliminary estimated fair values and the final purchase price for the merger. It is important to note that these adjustments and estimates are subject to change pending further review of the assets acquired and liabilities assumed by FirstEnergy in the merger. To help the investment community understand the impact of the transaction on the financial statements we have included a listing of explanatory notes, which provide important details on both income statement and balance sheet adjustments that are helpful for understanding the unaudited pro forma financial information contained in the Form 8-K/A.Further, to assist in understanding thetransaction’s future impact on earnings, we have included Table 1 which details the new amortizations that are expected to be recognized in each of the next five years as a result of the preliminary purchase accounting adjustments. Finally, consolidated income statements for the year ended December 31, 2010, and related data for each of FirstEnergy and Allegheny are provided in Appendices #1 & #2 respectively. Explanatory Notes: 1) The unaudited pro forma financial information does not reflect any cost savings (or associated costs to achieve such savings) from operating efficiencies, synergies or other actions that are expected to result from the merger. 2) FirstEnergy acquired all (approximately 170 million) of the outstanding shares of Allegheny’s common stock for shares of FirstEnergy common stock at the fixed exchange ratio of 0.667 of a share of FirstEnergy common stock per share of Allegheny’s common stock. The consideration transferred was $4.354 billion based on the $38.16 closing price per share of FirstEnergy common stock on February 24, 2011, the day prior to the date the merger closed ($4.327 billion) plus $27 million for the replacement of Allegheny share-based compensation awards relating to pre-merger service. 3) Total FirstEnergy common shares outstanding post merger are 418.2 million.For 2011, the average shares outstanding are expected to be 342.1 million for the first quarter and 398.9 million for the year. 1 Please see the information concerning forward-looking statements at the end of this letter. 4) Certain fair value adjustments for Allegheny’s regulated operations were offset by regulatory assets or liabilities under the assumption that the merger will not have an impact on the determination of utility service rates. 5) The amortizations shown in the unaudited pro forma financial information and associated notes represent annualized amounts whereas FirstEnergy’s 2011 actual results will include only 10 months of post merger contribution from Allegheny.The 2011 column on Table 1 herein represents the period March 1, 2011 through December 31, 2011. 6) A reclassification of $1.413 billion between Revenue and Fuel and Purchased Power on Allegheny’s income statement was made to conform to FirstEnergy’s policy. 7) Adjustments were made to Property, Plant and Equipment (PP&E) including a $406 million fair value increase to unregulated PP&E and capitalization of $57 million to conform to FirstEnergy’s Administrative & General cost allocation methodology.As part of the revaluation process, Allegheny’s unregulated super-critical plants were written up, whereas its unregulated sub-critical coal plants were written down to zero; specific hydro and certain combustion turbine assets were also written up. The composite annual depreciation expense amortization is lower based primarily on the remaining useful lives of the assets. 8) A $662 millionincrease was made to Allegheny’s existing goodwill ($367 million) reflecting the estimate of the excess of the total purchase price ($4.354 billion) over the fair value of Allegheny’s assets acquired and liabilities assumed ($3.325 billion). 9) Regulatory assets decreased by $423 million: $384 million as a reduction for pension & OPEB, $17 million for regulatory assets not earning a return, $56 million reclassification to conform to FirstEnergy’s presentation, partially offset by a $34 million increase in regulatory assets for the recognition of the fair value of debt and other items with recovery mechanisms. Regulatory liabilities decreased by $111 million: $224 million was reclassified to conform to FirstEnergy’s presentation, partially offset by $113 million for the recognition of the regulatory offset for the fair value of coal and NUG contracts. Adjustments were made to Purchase Power contract assets of $176 million to reflect the fair value of Allegheny’s power purchase agreements. Adjustments were made to Other Assets including a $36 million reduction for unamortized debt issue costs, $415 million to reflect the fair value of unregulated coal contracts, $104 million to reflect the fair value of regulated coal contracts and $136million for POLR, Muni & Retail energy sales contracts.The fair value adjustments will be amortized over the remaining lives of the related contracts and debt issues. An $83 million pre-tax adjustment increased Accounts Payable for estimated non-recurring merger transaction costs in 2011.These incremental costs are expected to be recognized in the first quarter of 2011.In addition, FirstEnergy is finalizing a review of its inventory, in light of the merger, which could result in an impairment of excess inventory, up to $67 million ($42 million after tax), in its post combination financial statements for the first quarter of 2011, which is not reflected in the unaudited pro forma financial information. Common stockholders’ equity was adjusted to reflect the elimination of Allegheny’s historic equity balances and the issuance of 113.4 million sharesof FirstEnergy common stock in the merger. A $260 million fair value adjustment increase to Long-term Debt that will be amortized over the remaining lives of the related debt issuances. Accumulated deferred income taxes were adjusted to reflect the estimated deferred tax liability, based on FirstEnergy’s estimated post-merger composite statutory rate of 38%, partially offset by a unitary tax adjustment of $32 million for a total adjustment of $78 million. Other noncurrent liabilities were increased by $152 million to reflect the fair value of above-market coal contracts of $86 million and derivative liabilities. 2 Table1 FirstEnergy Corp. (Unaudited) Purchase AccountingAmortizations (Millions pre-tax) Increase/(Decrease) Revenues POLR, Retail & Muni amortization $ ) $ ) $ ) $
